Title: Thomas Boylston Adams to John Quincy Adams, 8 May 1797
From: Adams, Thomas Boylston
To: Adams, John Quincy


        
          Dear Brother.
          Paris ce 19 Floréal an 5. [8 May 1797]
        
        I have written you three letters since my arrival here; this is the fourth, which I mention only for the sake of knowing whether you received them in order. It is very well known that I am here and some people might think it worth while to discover what I write to others
        I have hitherto only one letter from you, and had not expected to have another until the last post, supposing you to have written as soon as you received my first letter from hence. The next I hope will bring one as I wish to learn what progress you have made in the accumulation of business and the state of preparation you are in for departure. My time is already half expired, and I have yet obtained no formal permission to remain here. I have however obtained a passport this day from the Minister of Police to return, and as it is valid for two decades only, you may calculate pretty nearly the time I shall set out.
        The weather has been so unfavorable for several days past that I have in a great measure kept house, and therefore have seen little— Yesterday however I visited the pantheon, ascended its majestic dome and from its summit beheld a spectacle of grandeur & magnificence, surpassing all description. In point of Architecture the building itself must be the first model of the universe. I descended also into the cave of honor and paid my homage at the tombs of Voltaire & Rousseau—of the other worthies who once were thought to merit such interment, there rests only the Coffins which contained their Corps Mirabeau Le Peltier & Marat were not made for immortality. The miracle of justice, which condemned them to a pre mature resurrection, consigned them in the opinions of many to endless infamy. There is a place assigned for the General Dampiere,



but his pretentions have not yet stood the ten years probation. It seems to me to be in some respects a wise, in others an erroneous provision, which requires such a length of time to pronounce upon the merits of those distinguished personages to whom the Country would testify its gratitude. The inscription on the façade of the Panthéon is “Aux grands hommes, La patrie reconnoissante.” Real merit demands in my mind a speedier recompense than after a ten years ordeal. On the other hand, the provision is calculated to prevent improper intrusions, such as were perhaps those of the three persons above named. Posterity will perhaps doubtless acknowledge other great men than Voltaire & Rousseau. The History of France might perhaps furnish such at this day— You remember that a deputy of the National Convention once moved that honorable mention should be made of King John. Upon the present plan the scale is much too partial.
        From the pantheon I visited the “Jardin des plantes,” the same which Buffon improved & which improved Buffon. I am charmed with its arrangement, its order neatness and regularity. I could not get a sight of the Museum which is in it, but hope to some other day.
        I must not neglect to mention the National Museum at the Louvre. It is some time since I saw it, but in my former letters I omitted speaking of it, in hopes of seeing it again and being better able to describe it. The paintings are at present in the utmost confusion; being placed from one end of the Gallery to the other upon the floor & without frames, except a few— There is neither Catalogue or description of them, which for a novice like myself in the art of a Connoisseur is particularly unfortunate. The collection is magnificent already, though the gleanings of Italy have not yet arrived; they are seen however at this moment under every disadvantage— The style of Claude Laurens is in my eye the most pleasing of any I saw. It was with Mr: Rogers that I saw the gallery, who unfortunately was as great a stranger as myself, and our Conductor not being very expert at his trade we were unable to make up in any degree the want of a Catalogue.
        These are the principal objects that have as yet fallen under my observation, except the Theatres, which I frequent regularly. I relish them much. The Feydeau-Cidevant Théatre de Monsr: is my favorite rendezvous. Molé & Fleury are I think superior to vestris; by this I mean only, that I am more gratified by their performance than by his.
        
        Yesterday I discovered the dwelling of your old friend M. Arnoux. It is the same as when you used to see him— He seemed much gratified at your remembrance of him and expressed great attachment to our family— He introduced me to his kitchen because there was no fire in his apartment. There I saw a female who was dressed in costume Cuisiniere, and to whom the old Gentleman mentioned my name— She entered at once into conversation with me; asked me whe[re] you were, and distinguished you by the name of M. le Gros. I told her you were no longer the gros that you had been when she knew you. She asked me a number of questions which seemed to me to partake much of naïveté; I did not discover her relationship to the old man or in what capacity she is with him— You will probably recollect her. M. A— offered me very politely his services and begged me to mention any way in which he could be useful to me here. I told him that I knew of none except it were to procure me the honor of his acquaintance. “He invited me to dine with him,” as Yorrick says, and promised at the same time to prepare a letter for you. During the reign of terror he past one year in prison as he informed me.
        I have purchased some books and made a provisional bargain for Barboue’s edition of the classics— The price is 15 Louis; my finances will not admit of so great an expence at present, so that I shall leave this for a future negotiation.
        The Councils of the Nation, which would naturally attract the curiosity of a traveller I have not yet seen, for two reasons: first because to gain admittance to one of them you must pay money; secondly, for the other you must have a card. I hope however to see the Directory tomorrow, being Decadé, whereon they are to receive some military trophies.
        I am as ever / your affectionate Brother
        
          Thomas B Adams
        
        
          
            May 9th:
          
          P. S. I dined with our friend P— to day who delivered me your’s of the 2d & 5th: currt: I hope to comply with your wishes for my return by the 25th: at least it will not be later than the 28th: according to my present calculation.
          I shall procure the books & laws you desire, if possible. P— tells me they can be had.
          I observe in your letter to him that you notice the annunciation of Mr: [M]——s arrival here as special envoy— I have mentioned the circumstance in one of my letters. The report was published in the

Gazettes the day previous to my arrival so that I did not give rise to it, as was surmised by some of our friends. I have been positively assured that Mr M——s appointment is announced in a private letter from Philada: but I could not learn to whom this letter came. You will see how the Nouvelles Politiques speaks of the report and how it accounts for it. My opinion on this subject I try to keep to myself. The thing is generally wished, or pretended to be so.
          Present me kindly to our friends, whom I thank for their civil enquiries. Tell Parker that he has an occasion to make an interesting groupe of the subjects under his hands.
          I have been clearing off for ten days, my mass of Dutch bile— Imprimis purgare you know is the foundation of Medecine en France. I hope to return quite enlightened.
          As before I am ever yours
          
            T B A.
          
        
      